Citation Nr: 1526350	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-28 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for post-surgical residuals of a left wrist disability, to include restoration of a 30 percent rating for left wrist neuropathy from May 12, 2012 to July 17, 2013, a rating in excess of 10 percent for reduced range of motion, and a compensable rating for left wrist scar.  

3.  Entitlement to an increased rating for bilateral plantar fasciitis, to include restoration of a 10 percent rating from May 12, 2012 to July 17, 2013. 

4.  Entitlement to an increased rating for a chronic lumbosacral strain with degenerative disc disease, to include restoration of a 20 percent rating from May 12, 2012. 

5.  Entitlement to a higher initial rating for right lower extremity radiculopathy, rated as 10 percent disabling prior to July 17, 2013 and 20 percent disabling thereafter.  
6.  Entitlement to a higher initial rating for left lower extremity radiculopathy, rated as 10 percent disabling prior to July 17, 2013 and 20 percent disabling thereafter.  

7.  Entitlement to an initial compensable rating for bilateral hearing loss. 

8.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.  

9.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for a left knee disability.  

11.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1982 to October 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

FINDINGS OF FACT

1.  The Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.

2.  A June 2012 rating decision reduced the disability rating assigned the service-connected residuals of left wrist surgery from 30 percent to 20 percent disabling effective May 12, 2012.  

3.  At the time the RO reduced the 30 percent evaluation assigned to the Veteran's left wrist disability there had been no sustained material improvement in the symptoms attributable to the disability.

4.  The Veteran's post-surgical neuropathy of the left wrist does not most nearly approximate complete paralysis of the minor ulnar nerve prior to July 17, 2013 or complete paralysis of the lower radicular group thereafter.

5.  The Veteran's left wrist manifests limited motion and decreased strength without ankylosis from July 17, 2013.  

6.  The Veteran's left wrist scar measures 1.5 centimeters (cm) x 2 cm and is not painful or tender, is stable, and has not resulted in any limitation of motion.  

7.  A June 2012 rating decision reduced the disability rating assigned the service-connected bilateral plantar fasciitis from 10 percent disabling to noncompensable (0 percent) effective May 12, 2012.  

8.  At the time the RO reduced the 10 percent evaluation assigned to the Veteran's bilateral plantar fasciitis there had been no sustained material improvement in the symptoms attributable to the disability.


9.  The Veteran's bilateral plantar fasciitis manifests bilateral foot pain and tenderness over the plantar aspect of the feet with symptoms that most nearly approximate moderate throughout the claims period.  

10.  A June 2012 rating decision reduced the disability rating assigned the service-connected lumbosacral strain with degenerative disc disease from 20 percent to 10 percent disabling effective May 12, 2012.  

11.  At the time the RO reduced the 10 percent evaluation assigned to the Veteran's low back disability there had been no sustained material improvement in the symptoms attributable to the disability.

12.  The Veteran's low back disability manifests orthopedic impairment with forward flexion that most nearly approximates 40 degrees without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician having a total duration of at least four weeks but less than 6 weeks.  

13.  The Veteran's right lower extremity sciatic radiculopathy most nearly approximates mild incomplete paralysis of the sciatic nerve prior to July 17, 2013 and moderate incomplete paralysis thereafter.  

14.  The Veteran's left lower extremity sciatic radiculopathy most nearly approximates mild incomplete paralysis of the sciatic nerve prior to July 17, 2013 and moderate incomplete paralysis thereafter.  

15.  The Veteran's bilateral hearing loss manifests Level I hearing in both ears.

16.  The Veteran's right knee degenerative joint disease manifests painful limitation of motion that most nearly approximates flexion to 130 degrees and extension to 0 degrees without instability, frequent episodes of locking or effusion, ankylosis, dislocation or removal of the semilunar cartilage, or impairment of the tibia or fibula.

17.  The claim for entitlement to service connection for a left knee disability, characterized as residuals of a left knee injury, was initially denied in an unappealed September 1992 rating decision.  The Veteran attempted to reopen the claim and was denied in a July 2009 rated decision.  

18.  The evidence received since the July 2009 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

19.  A preexisting left knee injury was noted on the Veteran's examination for entrance into service and competent medical evidence does not establish an increase in severity during active service.

20.  The Veteran's service-connected disabilities preclude her from securing or following substantially gainful employment consistent with her education and industrial background.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but not higher, for PTSD with depression are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  Restoration of a 30 percent rating for residuals of left wrist surgery with chronic de Quervain's stenosing from May 12, 2012 is warranted.   38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.2, 4.124a, Diagnostic Code 8516.

3.  The criteria for a higher rating for post-surgical neurological impairment of the left wrist, rated as 30 percent disabling prior to July 17, 2013 and 40 percent disabling thereafter, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Codes 8512, 8515, 8516. 

4.  The criteria for an initial rating in excess of 10 percent for reduced range of motion of the left wrist are not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5214, 5215.

5.  The criteria for an initial compensable rating for a left wrist scar are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Codes 7800-7805.

6.  Restoration of a 10 percent rating for bilateral plantar fasciitis from May 12, 2012 is warranted.   38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5284.
7.  The criteria for a rating in excess of 10 percent for bilateral plantar fasciitis are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Code 5284.

8.  Restoration of a 20 percent evaluation for a lumbosacral strain with degenerative disc disease from May 12, 2012 is warranted.   38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5235-5243.

9.  The criteria for a rating in excess of 20 percent for orthopedic impairment from the service-connected lumbosacral strain with degenerative disc disease are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243.

10.  The criteria for an increased rating for right lower extremity radiculopathy, rated as 10 percent disabling prior to July 17, 2013 and 20 percent disabling thereafter are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

11.  The criteria for an increased rating for left lower extremity radiculopathy, rated as 10 percent disabling prior to July 17, 2013 and 20 percent disabling thereafter are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

12.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100.
13.  The criteria for a rating in excess of 10 percent for right knee degenerative joint disease are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-62.

14.  New and material evidence has been received and the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

15.  A chronic left knee disability, currently diagnosed as left knee degenerative joint disease, was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.306.

16.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


PTSD

Service connection for PTSD with depression was awarded in the June 2012 rating decision on appeal.  An initial 50 percent evaluation was assigned effective October 11, 2011.  The Veteran contends that an increased initial rating is warranted as her disability is productive of social and occupational impairment beyond that contemplated by the current 50 percent rating.  

The Veteran's PTSD is currently evaluated as 50 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the record, the Board finds that an initial rating of 70 percent, but not higher, is warranted for the Veteran's PTSD with depression.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Treatment records from the Omaha VA Medical Center (VAMC) document consistent findings of a depressed and anxious mood, employment difficulties, marital problems, and deficient thought processes including the Veteran's self-mutilating behavior, severe low self-esteem, and occasional thoughts of suicide.  Although the May 2012 VA examiner specifically found that the Veteran's PTSD most nearly approximated the criteria associated with the currently assigned 50 percent evaluation, the Veteran's symptoms are of similar severity, frequency, and duration as those contemplated by an increased 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013).

The Board notes that the Veteran's Global Assessment of Functioning (GAF) scores also support the assignment of a 70 percent rating throughout the claims period.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2014)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran's GAF scores throughout the claims period have ranged from 45 to 60, consistent with serious to moderate symptoms and impairment.  Id.  These scores, combined with the specific symptoms manifested by the Veteran, support the assignment of an initial 70 percent evaluation.  

With respect to occupational and social impairment, the Veteran's PTSD with depression clearly manifests severe deficiencies without most nearly approximating the criteria associated with an increased total disability rating.  The claims file indicates that the Veteran was last employed in April 2009 performing clerical and administrative work until she was let go following a self-described mental breakdown.  The May 2012 VA examiner found that the Veteran had clear difficulties working in the past and under certain conditions (such as with male supervisors), but she was not unemployable due to PTSD.  Although the question of employability is a different standard than the concept of total occupational impairment associated with the general rating criteria, it is clear that the Veteran's occupational impairment due to PTSD is severe, but not total.   Therefore, a rating in excess of 70 percent is not warranted based on occupational impairment. 

The Veteran has also demonstrated severe, but not total, social impairment due to PTSD.  Her treatment records from the Omaha VAMC document ongoing marital problems and her participation in couples and dialectical behavioral therapy (DBT) with her husband.  In fact, treatment records indicate that much of the Veteran's mood and thought processes are tied to her relationship with her spouse.  The Veteran also reported during the May 2012 VA examination that she had no hobbies or interests and did not go anywhere socially.  She stated that she had little direct contact with the members of her direct family, though therapy records demonstrate that she spent four weeks helping her father recover from surgery in January 2014.  Additionally, the Board notes that the Veteran has remained married to her husband for over 20 years despite their marital problems and they have two sons with whom the Veteran remains close.  Thus, the Veteran's PTSD has not manifested total social impairment and an increased 100 percent rating is not warranted on this basis.  

The Veteran's PTSD is therefore properly evaluated as 70 percent disabling throughout the claims period.  As noted above, the Board has considered whether a total schedular rating is appropriate; a 100 percent rating is assigned if the PTSD causes total occupational and social impairment, regardless of whether the Veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether the symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In this case, the Board cannot conclude that the Veteran's PTSD has resulted in total occupational and social impairment.  Despite her work and personal life difficulties, the record contains competent medical evidence indicating that she is not totally incapable of working and she has remained married and close to her family throughout the claims period.  Her symptoms, while severe, are clearly not of similar severity, frequency, and duration as those contemplated by a 100 percent rating such as gross impairment to thought processes, persistent delusions, and loss of memory for her own name.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Board therefore finds that the Veteran's PTSD most nearly approximates a 70 percent schedular evaluation throughout the claims period, and to this extent, the claim is granted.


Left Wrist Disability

Service connection for residuals of left wrist surgery with ulnar neuropathy was awarded in a September 1992 rating decision with an initial 10 percent evaluation assigned effective, June 4, 1992.  In a July 2009 rating decision, the disability was recharacterized as residuals of left wrist surgery with chronic de Quervain's stenosing and assigned an increased 30 percent evaluation effective April 21, 2009.  In the June 2012 rating decision on appeal, the disability rating was reduced to 20 percent disabling effective May 12, 2012, and service connection was awarded for a noncompensable left wrist scar effective October 11, 2011.  The left wrist disability was again recharacterized in an October 2013 rating decision as post-surgical neuropathy of the left wrist and hand with a 40 percent evaluation assigned effective July 17, 2013.  A second October 2013 rating decision also awarded service connection for left wrist reduced range of motion and assigned a separate 10 percent evaluation effective July 17, 2013.

Thus, the Veteran is currently in receipt of three separate ratings for the different aspects of her service-connected left wrist condition.  The post-surgical neurological impairment is rated as 30 percent disabling prior to May 12, 2012, 20 percent disabling from May 12, 2012 to July 16, 2013, and 40 percent disabling for the period beginning July 17, 2013.  Reduced range of motion of the left wrist is rated as 10 percent disabling from July 17, 2013, and a left wrist scar is rated as noncompensably disabling from October 11, 2011.  The Board will determine whether increased evaluations are warranted for all components of the service-connected left wrist condition, beginning with the post-surgical neurological impairment.  

As noted above, the June 2012 rating decision on appeal reduced the disability evaluation assigned the Veteran's left wrist neuropathy from 30 percent to 20 percent disabling effective May 12, 2012.  The provisions of 38 C.F.R. § 3.105(e) allow for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  
VA's General Counsel has held that 38 C.F.R. § 3.105(e) does not apply where there is no reduction in the amount of compensation payable.  It is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Therefore, where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced, section 3.105(e) is not applicable.  See VAOPGCPREC 71-91 (Nov. 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).

In this case, the RO reduced the disability evaluation assigned the service-connected left wrist surgical residuals without first notifying the Veteran or providing her the opportunity to submit additional evidence in response to a rating reduction proposal.  See 38 C.F.R. § 3.105(e).  However, the amount of compensation paid to the Veteran did not change as a result of the rating reductions contained in the June 2012 rating decision.  As explained in the September 2012 statement of the case (SOC), the Veteran's overall compensation level actually increased as a result of the RO's actions in the June 2012 rating decision, to include an award of service connection for PTSD and the payment of retroactive benefits.  As the overall amount of compensation was not reduced due to the implementation of the rating reduction, the procedural protections of 38 C.F.R. § 3.105(e) are not applicable to the current case.  

The 30 percent evaluation assigned the Veteran's left wrist condition was in effect from April 21, 2009 to May 12, 2012.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, also do not apply.  38 C.F.R. § 3.344(c) provides that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements applicable to all rating reductions, including those which have been in effect for less than five years.  Id at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of the veteran's disability.  Id.

Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Prior to May 12, 2012, the service-connected left wrist disability was rated as 30 percent disabling under Diagnostic Code 8516 pertaining to impairment of the ulnar nerve.  Mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side.  Complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, is rated 60 percent disabling on the major side and 50 percent on the minor side.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

The Board finds that the evidence does not support a finding of material improvement in the Veteran's left wrist disability at the time of the June 2012 rating decision.  The RO's reduction of the disability rating for the Veteran's left wrist was based solely on the results of a May 2012 VA examination.  At that time, the Veteran complained of pain and stiffness in her left hand and fingers and manifested decreased muscle strength and grip.  The left hand also demonstrated decreased sensation over the hand and fingers.  The Board finds that these symptoms are substantially similar to those documented at the May 2009 VA examination that formed the basis for the award of a 30 percent evaluation in a July 2009 rating decision.  There is some difference in the severity of the observed sensory loss: the May 2012 examiner observed "decreased" sensation while the May 2009 examiner characterized sensation as "absent," but the May 2009 examination report also documented a normal X-ray and nerve conduction study.  The findings of both examinations are similar in regards to the objective and subjective manifestations of the disability.

It appears the RO's June 2012 reduction of the left wrist disability rating was based on a difference in the format of the May 2009 and May 2012 VA examination reports rather than any actual improvement in the disability.  See 38 C.F.R. § 4.13 (a rating agency should not base a reduction in benefits on a difference in the thoroughness of the examination or in the use of descriptive terms).  The May 2012 VA examination was completed using an updated disability benefits questionnaire (DBQ) form which directs examiners to make specific findings regarding the severity of the disability at issue.  The May 2012 examiner determined that the left wrist condition manifested mild incomplete paralysis of the left median nerve and moderate symptoms of pain and numbness.  The May 2009 VA examination report did not include a characterization of the severity of the Veteran's disability and the examination form did not specifically provide space for such a conclusion.  However, comparison of the actual examination findings shows that there was little change in the objective manifestations of the left wrist condition from May 2009 to May 2012 and no lay statements reporting decreased symptoms or an improvement in the Veteran's ability to function under ordinary conditions.  The author of the June 2012 rating decision may have disagreed with the previous adjudicator's assessment of the Veteran's left wrist disability as severe, but a reduction in rating is not the appropriate method to rectify a rating error.  The Board cannot conclude that a fair preponderance of the evidence demonstrates that the Veteran's left wrist surgical residuals showed improvement upon examination in May 2012 and restoration of the 30 percent evaluation is warranted effective May 12, 2012. 

The Board will now determine whether an increased rating is warranted for the Veteran's neurological impairment of the left wrist at any time during the claims period.   The disability is currently rated as 30 percent disabling prior to July 17, 2013 and 40 percent thereafter.  The October 2013 rating decision recharacterized the Veteran's disability as post-surgical neuropathy of the left wrist and hand and also assigned the increased 40 percent evaluation under a different diagnostic code pertaining to a different nerve of the left upper extremity.  The Board will consider whether increased ratings are warranted under all the applicable diagnostic codes. 

As discussed above, prior to July 17, 2013, the service-connected left wrist disability was rated as 30 percent disabling under Diagnostic Code 8516 pertaining to impairment of the ulnar nerve.  The evidence establishes that prior to July 17, 2013, the Veteran's post-surgical neurological impairment most nearly approximated mild to at most, moderate nerve impairment.  Upon VA examination in May 2012, the Veteran reported experiencing stiffness, pain, and decreased grip in her left hands and fingers.  Physical examination of the left wrist and hand demonstrated decreased sensation in the fingers and hand with full strength, no atrophy, and normal reflexes.  The examiner characterized the Veteran's complaints of pain, paresthesias, and numbness as moderate and diagnosed mild incomplete paralysis of the left median nerve.  There is no other medical or lay evidence describing the severity of the left wrist condition during the relevant claims period and the Veteran denied receiving any treatment for the condition at the May 2012 VA examination.  Thus, the evidence establishes moderate symptoms and mild nerve impairment prior to July 17, 2013.  

The Veteran is currently in receipt of a 30 percent rating under Diagnostic Code 8516 for severe incomplete paralysis of the minor (non-dominant) ulnar nerve prior to July 17, 2013.  An increased and maximum 50 percent evaluation is warranted for complete paralysis of the nerve manifested by symptoms such as very marked atrophy of the muscles and a "griffin claw" deformity.  The record clearly does not establish any of these findings and does not demonstrate complete paralysis of any peripheral nerves.  An increased rating is therefore not warranted under Diagnostic Code 8516.  

A higher rating is also not appropriate prior to July 17, 2013 under Diagnostic Code 8515, pertaining to impairment of the median nerve, or Diagnostic Code 8512, for rating the lower radicular group.  Both diagnostic codes provide that incomplete paralysis of the relevant minor nerves warrants an increased 40 percent evaluation with severe incomplete paralysis.  Although the May 2012 VA examiner identified the median nerve as the area affected by the service-connected wrist neuropathy, the loss of function was characterized as mild with moderate symptoms of pain and sensory loss.  The disability does not most nearly approximate severe impairment of the median nerve or lower radicular group and an increased rating is clearly not appropriate under Diagnostic Codes 8515 and 8512 during the period prior to July 17, 2013. 
 
During the period beginning July 17, 2013, the Veteran is current in receipt of a 40 percent rating for post-surgical neuropathy of the left wrist and hand under Diagnostic Code 8512 for rating the impairment of the lower radicular group (based on involvement of the radial and median nerves).  Under this diagnostic code, mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the lower radicular group, with all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand), is rated 70 percent disabling on the major side and 60 percent on the minor side.  

The evidence pertaining to the Veteran's left wrist neuropathy during the period beginning July 17, 2013 is limited to an October 2013 VA examination report.  At the examination, the Veteran reported experiencing pain, loss of sensation, and grip weakness in her left wrist and hand.  She presented with a left wrist brace, but did not report receiving any treatment for the disability.  Physical examination showed loss of light touch and vibratory sense of the fingers and hands over the radial nerve, slight atrophy of the interosseous muscle, and weakness with pinching and gripping.  The Veteran's complaints of pain, paresthesias, and numbness were characterized as moderate with symptoms radiating into the left wrist and hand.  The examiner diagnosed mild incomplete paralysis of the left radial nerve and moderate incomplete paralysis of the left median nerve.  A higher rating under Diagnostic Code 8512 is possible with evidence of complete paralysis of the lower radicular group associated with substantial loss of use of hand.  The VA examiner's findings of mild and moderate nerve impairment as well as moderate symptoms clearly do not establish the presence of complete paralysis of any nerve of the lower radicular group and "substantial" loss of the hand.  An increased rating is therefore not possible under Diagnostic Code 8512.  The Board therefore finds that the Veteran's left wrist post-surgical neurological impairment is properly rated as 30 percent disabling prior to July 17, 2013 and 40 percent disabling thereafter.  

The Board will now turn to the appropriate rating for the service-connected orthopedic impairment of the left wrist, currently rated as 10 percent disabling under Diagnostic Code 5215 from July 17, 2013.  The Veteran is already in receipt of the highest possible rating under this diagnostic code for the left wrist and an increased rating is not possible based on limited wrist motion.  The Board also observes that there is no indication of limitation of motion of the left wrist prior to July 17, 2013.  The Veteran manifested full strength and normal reflexes of the left wrist and hand upon examination in May 2012, and limited motion was not identified until a September 2013 VA examination.  A separate 10 percent rating for reduced range of motion of the left wrist is accordingly not warranted prior to July 17, 2013. 

The Board has also considered whether a higher rating is warranted under Diagnostic Code 5214 for wrist ankylosis, but the record does not establish ankylosis of the left wrist and the diagnostic code is inapplicable.  The Veteran has experienced loss of strength and weakness from her disability, but has clearly retained some useful motion of the left wrist throughout the claims period.  A September 2013 VA examiner also specifically found that there was no wrist ankylosis.  Thus, a higher evaluation is not warranted for the orthopedic impairment of the left wrist based on limitation of motion or ankylosis.

Finally, the Board must determine whether a compensable rating is warranted for the Veteran's service-connected left wrist scar.  Scars are rated under 38 C.F.R. § 4.118 and the Veteran is in receipt of a noncompensable evaluation under Diagnostic Code 7805.  A September 2013 VA examination identified a surgical scar on the Veteran's left wrist measuring 1.5 cm x 2 cm.  The scar was superficial, stable, painless, and clearly not associated with burns.  There was also no loss of function or motion due to the scar.  Thus, a rating in excess of 10 percent is not warranted for the service-connected scar under Diagnostic Codes 7800-05.

The Board has considered whether there is any other schedular basis for granting a higher rating to any aspect of the Veteran's service-connected left wrist disability, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims for increased ratings beyond restoration of a 30 percent rating from May 12, 2012.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Bilateral Plantar Fasciitis

Service connection for bilateral plantar fasciitis was awarded in a November 2009 rating decision.  An initial 10 percent evaluation was assigned effective September 11, 2009.  In a June 2012 rating decision, the disability evaluation assigned the bilateral plantar fasciitis was reduced to noncompensably disabling effective May 12, 2012.  The previous 10 percent evaluation was reassigned in an October 2013 rating decision effective July 17, 2013.  Thus, the Veteran's bilateral plantar fasciitis is currently rated as 10 percent disabling prior to May 12, 2012, noncompensably disabling during the period from May 12, 2012 to July 16, 2013, and 10 percent disabling thereafter.  The Veteran contends that increased ratings, including restoration of the 10 percent rating, is warranted as her symptoms are more severe than contemplated by the current disability evaluations.  

The Board will first address whether the June 2012 reduction of the disability evaluation assigned the Veteran's bilateral plantar fasciitis was proper.  The statutory, regulatory, and case law provisions discussed above in the context of the reduced rating for left wrist surgical residuals are also relevant to this analysis and are incorporated by reference.  As with the left wrist condition, the Board finds that the procedural protections of  38 C.F.R. § 3.105(e) are not applicable to the rating reduction for bilateral plantar fasciitis as the overall amount of compensation was not decreased as a result of the June 2012 rating decision. 
The 10 percent evaluation assigned the Veteran's bilateral plantar fasciitis was in effect from September 11, 2009 to May 12, 2012.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) provide that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

The Veteran's bilateral plantar fasciitis is rated by analogy to Diagnostic Code 5284 pertaining to general foot injuries.  Under this diagnostic code, a 10 percent evaluation is assigned for moderate foot injuries, a 20 percent evaluation is assigned for moderately severe foot injuries, and a maximum 30 percent evaluation is assigned for severe foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

After review of the evidence, the Board finds that restoration of a 10 percent evaluation is appropriate for the Veteran's bilateral plantar fasciitis as the evidence does not demonstrate an improvement in the symptoms or function associated with the disability.  The reduction in the disability evaluation was based on the results of a May 2012 VA examination and the RO's determination that the Veteran's plantar fasciitis was mild in severity.  This finding was apparently based on the Veteran's lack of treatment for the disability.  The Board observes that comparison of the May 2012 VA examination of the feet and the previous October 2009 VA examination show very similar results.  At both examinations, the Veteran complained of constant aching pain in the feet and an inability to stand for more than a few minutes.  Physical examination in both instances also demonstrated tenderness over the bilateral plantar arches.  The Veteran denied receiving treatment for the condition at both examinations.   Thus, the objective findings, the Veteran's complaints, and the functional impairment associated with the foot disability were nearly identical at both examinations and the record does not establish improvement in the disability or the Veteran's ability to function under ordinary conditions of life and work.  The author of the June 2012 rating decision may have disagreed with the previous adjudicator's characterization of the Veteran's plantar fasciitis as moderate in severity, but a rating reduction is not the appropriate method to correct a perceived rating error.  The preponderance of the evidence does not establish an improvement in the Veteran's service-connected bilateral pes planus at the time of the June 2012 rating decision and restoration of a 10 percent rating is warranted from May 12, 2012.  The disability is rated as 10 percent disabling throughout the claims period and the Board will now turn to whether an increased rating is appropriate. 

The Board finds that a rating in excess of 10 percent is not warranted as the Veteran's symptoms associated with plantar fasciitis most nearly approximate a moderate foot injury.  Treatment records and the reports of VA examinations conducted in May 2012 and September 2013 establish that the Veteran has not required any surgeries, injections, or medication to treat her foot condition.  She was provided custom orthotics (inserts) for her shoes at the VAMC in October 2012, but reported at both VA examinations that she did not use them.  Physical examination at the May 2012 and September 2013 examinations showed tenderness to palpation over the plantar aspect of the foot and the Veteran complained of daily pain, pressure, and achiness in her feet.  The September 2013 VA examiner specifically characterized the Veteran's foot tenderness as moderate and mild swelling of the feet and ankles was observed at the September 2013 orthopedic consultation at the VAMC.  These findings are consistent with the currently assigned 10 percent evaluation and a foot injury that most nearly approximates moderate.  Therefore a rating in excess of 10 percent is not warranted for the service-connected bilateral plantar fasciitis.  

The Board has also considered the other criteria pertaining to disabilities of the foot and finds that Diagnostic Codes 5276-5283, are not applicable in this instance.  The Veteran is specifically service-connected for plantar fasciitis and the evidence does not demonstrate the presence of pes planus; bilateral weak foot; acquired pes cavus; Morton's disease; severe hallux valgus of the foot; severe unilateral hallux rigidus; hammertoe; or malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-74, 5276-83.  Therefore, a rating in excess of 10 percent is not appropriate and the claim must be denied.




Low Back Disability and Bilateral Radiculopathy

Service connection for a chronic lumbosacral strain with degenerative disc disease was awarded in a July 2009 rating decision.  An initial 20 percent evaluation was assigned effective April 21, 2009.  In a June 2012 rating decision, the evaluation assigned to the low back disability was reduced to 10 percent effective May 12, 2012.  The same rating decision also granted service connection for sciatic radiculopathy of the right and left lower extremities with initial separate 10 percent evaluations assigned effective October 11, 2011.  The disability rating assigned each lower extremity was increased to 20 percent effective July 17, 2013.   

The Veteran contends that increased ratings are warranted for the service-connected low back condition and associated bilateral radiculopathy, to include restoration of a 20 percent evaluation for the lumbar spine from May 12, 2012.  The Board will first address the propriety of the rating reduction before addressing the appropriate disability evaluation of the low back and radiculopathy disabilities.  Again, the statutory, regulatory, and case law provisions discussed above in the context of the rating reductions for left wrist surgical residuals and plantar fasciitis are also relevant to this analysis and are incorporated by reference.  The Board also finds that the procedural protections of  38 C.F.R. § 3.105(e)  are not applicable to the rating reduction for a lumbosacral strain with degenerative disc disease as the overall amount of compensation was not decreased as a result of the June 2012 rating decision. 

The 20 percent evaluation assigned the Veteran's low back condition was in effect from April 21, 2009 to May 12, 2012.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) provide that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

The Veteran's low back disability is rated under Diagnostic Code 5242 for degenerative arthritis of the spine and the general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  The Veteran's service-connected low back disorder also specifically includes degenerative disc disease and the criteria pertaining to intervertebral disc syndrome are therefore for application.  Intervertebral disc syndrome is evaluated under the general formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under Diagnostic Code 5243, pertaining to intervertebral disc syndrome, a 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board finds that restoration of a 20 percent evaluation for the service-connected lumbosacral strain with degenerative disc disease is warranted from May 5, 2012.  The medical evidence shows some decrease in the objective manifestations of the disability, but the Veteran's lay statements and impairment establish that she did not experience an improvement in her ability to function under the ordinary conditions of life and work at the time of the June 2012 rating decision.  See Brown at 420-421.  Upon VA examination in May 2009, the Veteran's back disability manifested forward flexion limited to 35 degrees with pain at the endpoint of testing and a combined range of motion to 95 degrees.  Upon VA examination in May 2012, forward flexion was measured to a similar 40 degrees with pain, but the combined range of motion increased to 140 degrees.  Both VA examiners found that there no additional loss of motion following repetitive testing.  The Veteran also reported experiencing incapacitating episodes of back pain and flare-ups of severe symptoms at the May 2009 VA examination.  While these symptoms were not documented by the May 2012 VA examiner, the Board notes that the Veteran stated at the examination that her back pain had increased in intensity and frequency since the previous May 2009 VA examination.  

Treatment records during this period also do not support a finding of improvement in the disability.  During a June 2010 neurosurgery consultation at the Omaha VAMC, the Veteran was noted to experience severe loss of spinal motion.  Private chiropractic records also show findings of reduced range of motion and back pain.  The May 2012 VA examiner concluded that the Veteran could not lift more than 10 to 15 lbs due to her low back disability and experienced functional loss due to reduced motion and pain.  While review of the May 2009 and May 2012 VA examination reports demonstrates a decrease in some symptoms associated with the low back disability, with consideration of the Veteran's treatment records, lay reports of symptoms, and overall function, it is clear that her service-connected lumbosacral strain and degenerative disc disease had not improved at the time of the June 2012 rating decision.  The preponderance of the evidence is not in favor of the reduction, and the Board finds that a restoration of the 20 percent evaluation is warranted.  

The Board must now determine the appropriate rating for the service-connected low back disability and associated bilateral lower extremity radiculopathy.  Turning first to the lumbar spine disability and orthopedic impairment, the condition is currently rated as 20 percent disabling throughout the claims period.  The Board will first address whether the general rating criteria and the Veteran's range of motion of the spine support the award of a higher rating at any time during the claims period.  In applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

After review of the evidence, the Board finds that a rating in excess of 20 percent for the orthopedic impairment associated with the Veteran's service-connected lumbar spine disability is not warranted.  With respect to range of motion of the lumbar spine, the Veteran's most limited motion was demonstrated at the May 2012 VA examination.  At that time, forward flexion measured to 40 degrees with a combined range of motion of 140 degrees.  The Veteran experienced pain at the end point of testing and did not manifest any additional loss of motion upon repetitive testing.  Thus, even with consideration of functional factors, these findings are contemplated by the currently assigned 20 percent evaluation.  Treatment records from the Omaha VAMC dated throughout the claims period also document painful and limited motion of the thoracolumbar spine, but do not demonstrate loss of motion greater than that measured at the May 2012 VA examination.  The Board observes that a January 2013 VAMC physical therapy consultation noted the presence of significant restrictions to lumbar range of motion, but the Veteran still manifested forward flexion to approximately 45 degrees and an approximate combined range of motion of 112 degrees.  Therefore, a rating in excess of 20 percent is not warranted for the service-connected low back disability based on limitation of motion under the general rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Turning to whether an increased rating is warranted under the criteria pertaining to intervertebral disc syndrome, the record does not establish that the Veteran has been prescribed bedrest by a physician at any time during the claims period.  She has never reported receiving bedrest from a treating healthcare provider and treatment records dated throughout the claims period are negative for prescribed bedrest.  VAMC clinical records document recommended treatment for back pain including physical therapy, aquatic therapy, and medication, but no bedrest.  Even in July 2013, when the Veteran reported to the emergency department of the Omaha VAMC for chronic back pain and a refill of her medications, the prescribed treatments were the application of ice and heat, pain medications, and back exercises.  Thus, the record does not establish that the Veteran has experienced incapacitating episodes as defined by VA for a period of at least 4 to 6 weeks during the claims period and an increased rating under the formula for rating intervertebral disc syndrome is not warranted.

In sum, the Veteran's orthopedic impairment of the lumbar spine is appropriately rated as 20 percent disabling throughout the claims period.  While a rating in excess of 20 percent is not warranted for the orthopedic component of this disability, the general rating formula provides for separate ratings for neurologic manifestations of a back disability.  The Veteran is currently in receipt of separate disability ratings for radiculopathy of the bilateral lower extremities; service connection was granted for sciatic radiculopathy of the right and left lower extremities in a June 2012 rating decision with initial 10 percent evaluations assigned effective October 11, 2011.  Increased 20 percent evaluations were awarded in an October 2013 rating decision effective July 17, 2013.  

Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  The Veteran's radiculopathy is currently rated under Diagnostic Code 8520 for impairment of the sciatic nerve.  Under this diagnostic code, mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis with marked muscular atrophy is rated 60 percent disabling.  With complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement is possible of the muscles below the knee, flexion of the knee is weakened or (very rarely) lost, and an 80 percent rating is appropriate.  

Prior to July 17, 2013, the Board finds that increased ratings are not warranted for the Veteran's bilateral lower extremity radiculopathy as the manifestations of the disability most nearly approximate mild incomplete paralysis of the right and left sciatic nerves.   The Veteran was diagnosed with bilateral lower leg sciatica at a May 2012 VA examination.  Neurological examination at that time demonstrated full strength of the lower extremities, as well as normal reflexes and sensation.  The VA examiner specifically characterized the Veteran's neurological impairment as mild involvement of the bilateral sciatic nerves with mild pain, mild numbness, and moderate paresthesias.  Treatment records dated from the period prior to July 17, 2013 also document no more than mild complaints of radiculopathy.  On several occasions the Veteran complained generally of low back pain radiating into the bilateral hips and a January 2013 physical therapy consultation noted positive straight leg raising.  A March 2013 nerve conduction study confirmed the presence of lumbar radiculopathy and in May 2013, the Veteran manifested bilateral hyper reflexes and slightly decreased muscle strength of the right lower extremity.  These findings and complaints of pain are consistent with the current 10 percent ratings for mild incomplete paralysis and the Board finds that increased ratings are not warranted for bilateral sciatic radiculopathy prior to July 17, 2013.  

For the period beginning July 17, 2013 the Veteran's bilateral radiculopathy is currently assigned separate 20 percent ratings under Diagnostic Code 8520.  The Board again finds that increased evaluations are not appropriate as the Veteran's sciatic radiculopathy most nearly approximates moderate incomplete paralysis.  Upon VA examination in September 2013, the Veteran's radiculopathy was specifically characterized as moderate incomplete paralysis of the bilateral sciatic nerves.  Neurological examination showed full muscle strength and reflexes and a decrease in lower extremity sensation.  The VA examiner also observed the presence of moderate bilateral pain in the lower extremities and mild bilateral paresthesias.  VAMC treatment records do not document any specific complaints during this period.  It is therefore clear that ratings in excess of 20 percent are not warranted for the service-connected bilateral sciatic radiculopathy as the disability most nearly approximates moderate incomplete paralysis under Diagnostic Code 8520.  

The Veteran's service-connected low back disability therefore warrants a 20 percent evaluation for orthopedic impairment throughout the claims period.  Neurological impairment of the bilateral lower extremities is appropriately rated as 10 percent disabling prior to July 17, 2013 and 20 percent disabling thereafter.  The Board has considered whether there is any other schedular basis for granting a higher rating other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against any other increased ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Bilateral Hearing Loss

Service connection for bilateral hearing loss was awarded in a June 2012 rating decision with an initial noncompensable evaluation assigned effective October 11, 2011.  The October 2013 rating decision on appeal continued the noncompensable evaluation.  The Veteran contends that a compensable rating is warranted as her hearing loss is more severe than contemplated by the current evaluation. 

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran's most severe hearing loss was demonstrated at the September 2013 VA examination.  An audiogram indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
30
LEFT
25
30
20
30
40

Speech audiometry revealed speech recognition ability of 60 percent in both ears.  The diagnosis was bilateral sensorineural hearing loss. 

Based on the findings of the September 2013 VA examination, the Veteran manifests a 25 Hz right ear puretone threshold average and a 30 Hz left ear puretone threshold average.  The VA examination also demonstrates bilateral speech recognition scores of 60 percent.  However, the September 2013 VA examiner specifically found that the Veteran's speech discrimination scores were not appropriate for rating the Veteran's hearing loss due to language difficulties, cognitive problems, inconsistent speech discrimination scores, etc.  A similar finding was made by an audiologist at the Omaha VAMC in October 2013.  At that time, the Veteran was noted to have improved word recognition, but it was overall still not consistent with her pure tone testing.  The September 2013 VA examiner has certified that the use of the speech discrimination test is not appropriate in this case, and the Board will therefore rate the Veteran's hearing loss solely on her puretone threshold average.  See 38 C.F.R. § 4.85(c).

A puretone threshold average of 25 Hz in the right ear translates to Level I under Table VIa.  A puretone threshold average of 30 Hz in the left ear also translates to Level I hearing under Table VIa.  Level I hearing in both ears warrants a noncompensable evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, a compensable evaluation is not warranted for the Veteran's bilateral hearing loss at any time during the claims period.  The Board is sympathetic to the Veteran's complaints regarding her hearing loss, but finds that there is no schedular basis for granting a compensable rating at any time during the claims period.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Right Knee Disability

Service connection for right knee degenerative joint disease was awarded in a July 2009 rating decision with an initial 10 percent evaluation assigned effective April 21, 2009.  The 10 percent evaluation was continued in the June 2012 rating decision on appeal.  The Veteran contends that an increased rating is warranted as her right knee manifests pain and impairment that most nearly approximates a higher rating.  

The Veteran's right knee disability is currently assigned a 10 percent evaluation under Diagnostic Code 5010 for traumatic arthritis with painful and limited knee motion.  Under this diagnostic code, arthritis due to trauma is rated by analogy to degenerative arthritis under Diagnostic Code 5003.  A rating of 10 percent is for application for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of 20 percent is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Radiographs confirm the existence of right knee arthritis, but a 20 percent evaluation is not warranted under Diagnostic Code 5003/5010 as the Veteran's service-connected condition clearly involves only one major joint-the right knee.

The Board must now determine whether the Veteran manifests limitation of motion of the right knee that most nearly approximates a higher rating under the criteria pertaining to flexion and extension of the knee.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg warrants a 0 percent evaluation for flexion limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg warrants a noncompensable evaluation when it is limited to 5 degrees; a 10 percent evaluation when it is limited to 10 degrees; and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Range of motion of the knees was most restricted at a May 2012 VA examination.  At that time, the right knee manifested flexion limited to 130 degrees and full extension to 0 degrees.  The Veteran complained of right knee pain beginning at 20 degrees of flexion, but there was no pain with extension and no additional loss of motion following repetitive testing.  VA must apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion.  DeLuca and Johnston, supra; 38 C.F.R. § 4.59.  The Veteran manifested limited flexion with pain beginning at 20 degrees at the May 2012 VA examination, a finding typically consistent with a 30 percent under Diagnostic Code 5261 for limitation of flexion of the leg.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (providing for a 20 percent evaluation for leg flexion limited to 30 degrees and a 30 percent evaluation for leg flexion limited to 20 degrees).  

With consideration of all functional factors, it is clear that flexion limited to 20 degrees is not truly indicative of the impairment associated with the Veteran's right knee disability.  She demonstrated full painless extension of the right knee at the May 2012 VA examination and reported that she did not require any assistive devices to aid with ambulation.  There was also no additional loss of motion following repetitive testing and the VA examiner explicitly found that the Veteran did not experience any functional loss or impairment due to the service-connected right knee disability.  The only effect on the Veteran's ability to work associated with the right knee was difficulty walking up and down stairs.  Additionally, X-rays only verified the presence of moderate degenerative joint disease and the Veteran demonstrated full muscle strength of the right lower extremity.  She also denied experiencing flare-ups of any right knee symptoms and denied receiving any treatment for the right knee.  In this regard, the Board notes that VAMC treatment records dated throughout the claims period are negative for treatment or complaints related to the right knee.  Thus, with consideration of the DeLuca factors, it is clear that the Veteran's right knee does not most nearly approximate flexion limited to 20 degrees and the initial measurement of flexion to 130 degrees is a more accurate reflection of the impairment associated with the service-connected disability.  Flexion to 130 degrees and full extension to 0 degrees are contemplated by noncompensable evaluations under Diagnostic Code 5260 and 5262 and increased or separate ratings based on limitation of motion are not warranted.  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The Veteran is already in receipt of a 10 percent rating for arthritis based on painful noncompensable limitation of motion; however, the record establishes that the right knee is stable and a separate or increased rating is not warranted under Diagnostic Code 5257.  During the May 2012 VA examination, the Veteran reported feeling that her right knee "wants to give out," but testing of the knee was normal with no evidence of instability or subluxation.  The Veteran is competent to report symptoms she experiences, but the Board finds that the objective medical evidence in this case is more probative and credible regarding the presence of instability or subluxation of the knee.  Thus, a separate or increased rating based on instability or subluxation is not appropriate. 

A 20 percent rating is also possible for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  In this case, the record is negative for objective evidence of dislocated semilunar cartilage or frequent locking.  Additionally, the record does not contain any evidence of joint effusions and Diagnostic Code 5258 is therefore not for consideration.  Similarly, the Board finds that Diagnostic Codes 5256, 5259, and 5262, pertaining to ankylosis of the knee, removal of semilunar cartilage, and impairment of the tibia and fibula, are also not for application in this case as the Veteran's knee disability has not manifested any of the symptoms associated with these diagnostic codes.  

The Board has considered whether there is any schedular basis for granting higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's orthopedic disabilities are manifested by symptoms such as painful, limited motion and neurological impairment of the left wrist and bilateral lower extremities.  Her PTSD is productive of symptoms resulting in social and occupational impairment while her hearing disability manifests bilateral hearing loss.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disabilities.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of her multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disabilities.  Id.


Claim to Reopen

The claim for entitlement to service connection for a left knee disability, characterized as residuals of a left knee injury, was initially denied in a September 1992 rating decision.  The RO determined that a chronic left knee condition preexisted the Veteran's enlistment into active duty and was not permanently aggravated during service.  The Veteran did not appeal the September 1992 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran attempted to reopen the claim for service connection and was denied in a July 2009 rating decision.  The evidence received since the July 2009 rating decision includes the Veteran's reports at the May 2012 VA examination that a chronic left knee condition did not exist prior to active military service; instead, she had a preexisting left ankle injury.  The Veteran's statements are new as they were not previously considered and are material as they raise a reasonable possibility of substantiating the claim.  As new and material evidence has been received, reopening of the claim for entitlement to service connection for a left knee disability is granted.  




Reopened Claim

The Veteran contends that service connection is warranted for a left knee disability as it was incurred during active duty service.  As discussed above, the claim for service connection was previously denied on the basis that a chronic left knee condition preexisted active duty service and was not aggravated therein.  The Veteran contends that she incurred a left ankle injury prior to her enlistment into military service and did not have a preexisting left knee injury.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The Veteran entered active duty service in November 1982 and the August 1982 examination for enlistment specifically notes a history of a left knee injury.  Physical examination of the left lower extremity was abnormal and a left knee injury in 1980 with occasional effusion was observed.  The Veteran also reported undergoing left knee and ankle surgery when she was 17 years old on the accompanying report of medical history.  A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Although the Veteran reported at the May 2012 VA examination that her pre service injury only involved the left ankle and she had no preexisting left knee problems, the August 1982 enlistment examination clearly documents the presence of a left knee injury with a contemporaneous abnormal physical examination.  Therefore, the presumption of soundness is not for application.  38 U.S.C.A. § 1111; see VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004). 

The Board must now determine whether the Veteran's preexisting left knee disability was aggravated in service.  Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also VAOPGCPREC 3-2003 (a preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service).  

The record does not establish that the Veteran's left knee disability underwent an increase in severity during active duty although service treatment records document several complaints of left knee pain during service.  In January 1983, a few months after the Veteran's enlistment, she was seen at an emergency room with complaints of left knee pain for two and a half weeks following an injury at physical training.  The knee was apparently dislocated and a left knee strain secondary to trauma was diagnosed.  She continued to report left knee pain over the next several months, was referred to physical therapy for the twisting injury, and placed on a temporary profile to limit running and walking.  Diagnoses of chondromalacia, rule out internal derangement of the knee, and probable synovitis, were rendered during various clinic visits.  In March 1983, the Veteran reported that she had no problems with the left knee and was ready to return to full duty.  There are no other notations pertaining to the left knee in the service records except in August 1984, more than a year later, when the Veteran was again placed on a temporary profile for symptoms associated with a past left knee dislocation.  Thus, while records from the Veteran's period of active duty service document a left knee twisting injury in January 1983, the treatment records also indicate that the condition resolved and do not document an increase in the severity of the preexisting residuals of a left knee injury.  

There is also competent medical evidence weighing against the claim for service connection for a left knee condition.  A VA examiner who physically examined the Veteran and reviewed the claims file in May 2012 issued a medical opinion finding that it was less likely as not that the Veteran's left knee condition was aggravated beyond the natural progression of the disability during service.  The examiner noted the history of a twisting injury during service and accompanying treatment, but also observed a large gap in time between service and when the Veteran sought post-service treatment for left knee complaints.  The examiner also observed that the Veteran has not complained of any left knee problems since establishing treatment at the Omaha VAMC in 2008.  

The Board has considered the Veteran's statements contending that a left knee disability had its onset during active duty service, but as a lay person, she is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as knee pain, but the objective evidence of record clearly demonstrates that a chronic left knee disability was present prior to her enlistment into active duty service in November 1982.  The Board also finds that the credibility of the Veteran's recent statements regarding the absence of a preexisting left knee injury are diminished in light of the many decades that have passed since her entry into military service and the contemporaneous statements she provided on the August 1982 enlistment examination reporting a previous left knee injury.  

The Board must therefore conclude that the weight of the evidence is against a finding that the Veteran's preexisting left knee disability was aggravated during active military service and service connection for this condition is denied.


TDIU Claim

The Veteran contends that she is unemployable due to her service-connected disabilities, including PTSD, left wrist surgical residuals, and a low back disorder with associated bilateral lower extremity radiculopathy.  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of her service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran meets the schedular criteria for an award of TDIU.  She is service-connected for numerous disabilities affecting multiple systems of the body and is assigned a combined evaluation for compensation of 90 percent.  She satisfies the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) as she has two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  

After review of the evidence, the Board finds that the Veteran is unemployable due to service-connected disabilities.  Treatment records from the VAMC demonstrate that she last worked in April 2009 as an office manager.  On her formal claim for TDIU dated in December 2011, the Veteran reported that she completed four years of high school, but had no other education or occupational training. 

The Board finds that TDIU is warranted as the Veteran is unable to perform gainful employment for which her education and occupational experience otherwise qualify her.  The Veteran has reported that she was fired from her last work position due to symptoms associated with her service-connected PTSD and that she experienced a "mental breakdown" at the office.  As discussed above, the Board has determined that the Veteran's PTSD manifests severe occupational impairment and the May 2012 VA examiner identified numerous physical limitations associated with the Veteran's other service-connected disabilities.  These limitations include the Veteran's inability to stand for more than 10 minutes or sit for more than 30 minutes due to pain associated with her service-connected disabilities.  Although the May 2012 VA examiner also stated that the Veteran was not unemployable due to service-connected disabilities, the Board notes that this opinion was apparently rendered without consideration of the Veteran's psychiatric symptomatology.  In addition, the examiner noted that the Veteran would require additional training before finding appropriate work.  
Based on the severity of the Veteran's many service-connected conditions and her lack of education beyond the high school level and occupational training, the Board will resolve any doubt in favor of the Veteran regarding her employability and grant the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claims to reopen service connection for a left knee disability and entitlement to TDIU, additional notice or assistance is not required.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen and grant the claims.  

With respect to the claims for entitlement to increased ratings for left wrist surgical residuals, bilateral plantar fasciitis, and a low back disability, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in October 2011 and February 2012 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the notice letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The remaining issues on appeal concern the appropriate initial disability rating assigned following an award of service connection.  The claims for service connection for the underlying disabilities are now substantiated and the filing of a notice of disagreement (NOD) does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial ratings assigned his PTSD, bilateral lower extremity radiculopathy, right knee, and reduced range of motion and scar of the left wrist triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The

The September 2012 SOCs, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial assigned evaluations.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided proper VA examinations in response to the service connection and increased rating claims on appeal, most recently in October 2013.

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the Social Security Administration (SSA).  In October 2013, the Veteran was examined at the audiology clinic of the Omaha VAMC.  An audiogram was performed at that time, but the record before the Board does not contain the pure tone test results.  The Board finds that additional development is not necessary to obtain the October 2013 VAMC audiogram report.  The audiology clinic note states that the pure tone test results were consistent with the Veteran's previous testing with normal to mild sensorineural hearing loss bilaterally.  In addition, word recognition scores were better overall, but still not generally consistent with the Veteran's pure tone testing results.  It is therefore clear that the October 2013 audiogram results do not document hearing loss (either pure tone thresholds or word recognition scores) that are of worse severity than those demonstrated at the September 2013 VA examination.  Additionally, the October 2014 VAMC audiology report verifies the VA examiner's finding that word recognition scores are not indicative of the Veteran's hearing loss impairment.  Remanding the claim to obtain the October 2013 VAMC audiogram would not assist in substantiating the Veteran's claim for an increased rating for hearing loss and would only serve to further delay a final decision.  The Board therefore finds that a remand is not necessary under the duty to assist. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating of 70 percent, but not higher, for PTSD is granted.

Entitlement to restoration of a 30 percent rating for residuals of left wrist surgery with chronic de Quervain's stenosing from May 12, 2012 is granted.

Entitlement to a higher rating for post-surgical neuropathy of the left wrist and hand, rated 30 percent disabling prior to July 17, 2013 and 40 percent thereafter, is denied.

Entitlement to an initial rating in excess of 10 percent for reduced range of motion of the left wrist is denied.

Entitlement to an initial compensable rating for left wrist scar is denied.

Entitlement to restoration of a 10 percent rating for bilateral plantar fasciitis from May 12, 2012 is granted.

Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis is denied. 

Entitlement to restoration of a 20 percent rating for a chronic lumbosacral strain with degenerative disc disease from May 12, 2012 is granted. 

Entitlement to a rating in excess of 20 percent for a chronic lumbosacral strain with degenerative disc disease is denied.

Entitlement to a higher initial rating for right lower extremity radiculopathy, rated as 10 percent disabling prior to July 17, 2013 and 20 percent disabling thereafter, is denied.  

Entitlement to a higher initial rating for left lower extremity radiculopathy, rated as 10 percent disabling prior to July 17, 2013 and 20 percent disabling thereafter, is denied.  

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 

Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease is denied.  

New and material evidence has been received and reopening of the claim for entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a left knee disability is denied. 

Entitlement to TDIU is granted.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


